Title: To John Adams from William Thornton, 3 August 1822
From: Thornton, William
To: Adams, John


				
					My dear sir
					City of Washington 3rd: Augst. 1822—
				
				When your highly respected Son the Honorable John Quincy Adams sent me the Papers which Mr. William Mellus had the honor of transmitting through your Favor to the Dept of State, I found you had done me the honor of stating, that if you thought I was still in the Patent Office you would have addressed a Note to me; and you requested your Complimts.—I think myself highly flattered by this condescending testimony of your kind remembrance, for which I sincerely thank you, and I reciprocate every good wish.You thought I might have been translated to some other Office. I hoped it would have been the case; & if the high Recommendation of several Members of the Senate, & as many of the House of Representatives, who waited upon, & addressed the President in my behalf, besides the strongest Recommendations of many other influential Individuals, could have had any weight with the Presidt., I should have been appointed to South America. But though he admitted every flattering Observation in my behalf, & wrote to me a letter, testifying to my perfect integrity, attention to my Duties, Learning & Ability, I found that there were objections to me that could not be removed. I was represented as identified with the South Americans, & as having been deeply engaged in the Revolution.—So that the very reason which rendered me the most proper Representative of the North Americans, and would have induced the South Americans to receive me with the most cordial amity, was the cause of my Rejection.—I must therefore wait till the nation be ruled by a different head; & yet I fear there will be no change if his chief Counsellor, for whose success I have ardently wished, should be his Successor.—When the great Washington died, I lost a Friend, that would not have permitted me to remain so long in the back ground as and I remember too with great pleasure, how many kind attentions I received from the very distinguished Character whom I have now the honor to address.—I often wonder at the great activity and continued Energy of your Mind; & pray the Almighty to preserve you many years as one of the chief Ornaments of this Country, & to bless you for ever.
				
					William Thornton—
				
				
			